Title: To George Washington from Israel Putnam, 20 May 1783
From: Putnam, Israel
To: Washington, George


                  
                     Dear Sr
                     Pomfret May the 20 1783
                  
                  I take this oppertunity to congratulate your Excellency on the Establishment of peace after a long tedious & Glorious Struggle, conducted under your Excellencys auspiceous Command, against the whole power of Britain, with that Wisdom & fortitude which finally convinced them of the necessity of puting a final period to the War.
                  This Conviction has laid the Basis of a peace as honerable to the Americans as dishonerable to the Britains—The Terms are so forign from our Expectations that they are equal to our most suanguine Wishes.
                  Your Excellency will doubtless soon return from the tumults of War to the peacefull Injoyments of civil Life; In this Department your Excellency, I hope will enjoy that Confidence, that Love, Esteem & Veneration of the free people of these States, which has attended your Excellency thro’ a Laberinth of Military Perplexities.  If that should be the Case thrice happy Washington!  Solomon in all his Glory was not arayed with these Robes.
                  But while I am following your Excellency thro the mazes of Delight & Wonder, I cannot but Stop & take a Retrospective View of those Brave officers who have had the Honor to serve under your Excellency thro the late Blody War.  How is the Scene is changed they return to their Domestick Employments, unnoticed (for the service they have done their Country) unthanked unpaid.  Congress has done as much as I think, could be expected from that Honorable Body, But I fear they wont meet with that Support from the States, the Northern States I mean, for be it laid to the eternal Honour of the Southern States, that they have always acted upon Generous & Honerable Principels with the Gentlemen of the Army But I hope when our people come to taste the sweets of Agriculture and unbounded Commerce, they will act upon more liberal Sentiments.
                  For my own part I could not wish to have the Citizens of these States unreasonably oppressed with unnecessary & unmerited Taxes.  But when I come to set down & reflect (for of Reflection I am capable altho providence has deprived me of Bodily Activity) upon the Public Virtue, Zeal & Fortitude shewn by our Army, and upon the Danger Hardships Toils & Fatigues they have underwent, and upon the prize they have Won, which is nothing Short of peace, independence & if I may be allowed the Expression an Infinite Extent of Teritory; when I think of all this I say, that the Reward the Congress have engage altho’ Generous, comes infinitely short of the price of the prize won, and the States must be possessed of unheard of Ingratitude if they don’t afford a chearfull Compliance.
                  Your Excellency will not forget, I hope, that amoung the Names of those who have contributed their mite towards the Salvation of their Country the Name of a Putnam ought to be inserted—my Health has been impaired my Constitution ruined, by the Close attention I have paid to the Interest of my Country, and Doubtless ought to perticipate with my Fellow Officers with the Rewards Congress bestows upon the Army—My Friends tell me I ought to have & am intitled to pay equally as if I was in Command at the Close of peace, and then upon the Same footing of the other Officers, if that should be the Case I wish your Excellency would advise; and if their be no provision made for one, I wish your Excellency would mention my Situation to Congress.
                  As the Conveyance from this to Head Quarters is not so regular as formerly, I could wish you would enclose your reply to Capt. Daniel Tyler Member of the General Assembly, now setting ab. Hartford, from this Town. I am Sr with profound Respect your Excellencys most obedient and very Humble Servant
                  
                     Israel Putnam
                  
               